DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As a result, the metes and bounds of the claims are difficult to discern, hindering effective examination and prior art searching.

Claim 1, and claim 9 mutatis mutandis, is indefinite for the following reasons: 
(a) an article is missing ahead of “horizontal”; 
(b) it is unclear what “position…of the center of gravity” is intended to mean – perhaps a physical location in space of some center of gravity?; 
(c) to what does the center of gravity refer? The target?; 
(d) “horizontal direction” is lacking a reference point or direction such as with respect to the reflection of waves, the location of the target, etc.;
(e) to what is “a distribution” referring? Point group data?;
(f) “vertical or horizontal direction” is again lacking a reference point or direction such as with respect to the reflection of waves, the location of the target, etc.;
(g) use of the phrase “in a case where” implies that all claim limitations following are optional, only required to be satisfied if position is found and posture is determined – therefore, these limitations are not positively recited and the metes and bounds of the claim will be satisfied regardless of whether they are taught by the prior art;
(f) articles are missing between the words “position” and “found” and “posture” and “determined”;
(g) recitation of “predetermined conditions” is nebulous and lacking a reference or relationship to what the conditions refer;
(h) “Doppler distribution of the target” is unclear due to what the distribution refers? E.g. Point group data of the target?; and
(i) “assess” should have consistent conjugation with remaining verbs in the claim and should read as “assesses”.

It is unclear from claim 5 what the limitation “kept down” means. It is understood the phrase is in reference to a center of gravity, however, there is no point of reference for what is considered to be the threshold at which the center of gravity is “down”.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claim 1 is missing recitation of a transmission element which emits waves prior to reflection of the waves. 
Claim 1 is further missing a reception element which receives the waves after reflection in order for the waves to be processed.
Claim 2 recites the act of deducting an influence of a static reflection object measured in advance from the reflected wave, but fails to include a recitation of specifically how, when, and in what manner this additional measurement is carried out. The limitation appears in such a way that it is not clearly connected to the remaining claim limitations via structural, functional, or positional relationship to other system elements. Further, the purpose for this additional measurement is unclear. Is it intended to be used as a means of calibration? Is it intended to be used as a means of distinguishing a range determination to the target? Is it intended to be used as a means of classifying a desired target from background noise? 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
Claim 9 is missing recitation of a wave transmission method step which is necessary in order to facilitate reflection of any waves.
 Claim 9 is further missing a wave reception step which is necessary in order for the reflected  waves to be processed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Automatic Fall Detection Based on Doppler Radar Motion Signature”.
Claim 1 and claim 9 mutatis mutandis: Liu teaches a tracking apparatus comprising a processor circuit that derives a center of gravity of point group data obtained from reflected waves reflected by a target reflecting radar waves [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 describe employing pulse-Doppler range control radars to estimate relative velocities of human targets, specifically detecting different bodily movements. A person of ordinary skill in the art with a basic understanding of physics would find obvious that a human center of gravity shifts based on body part movement, such as standing upright, bending over, etc. Since the radar devices in this disclosure can determine specific bodily movement, it follows that a center of gravity can also be reasonably determined or estimated therefrom], that finds a position in horizontal direction of the center of gravity, that determines a posture of the target from a distribution in at least either vertical or horizontal direction of the point group data [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 describe detecting whether a person is standing, kneeling, bending over, sitting, etc. which indicate both a horizontal and vertical determination of motion, position and movement of a person], that, in a case where the position found and the posture determined satisfy predetermined conditions [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 as well as p. 224, col. 1, par. 1 and fig. 3a as well as steps 1-6 on pages 223-224 describe detecting differences in the position, posture, and/or orientation of a person based upon movement and determined by Doppler frequency data], analyzes a Doppler distribution of the target, and that assess a state of the target [p. 224, col. 1, par. 1 and fig. 3a describe and illustrate a Doppler radar signal for a person who is bending and clapping and then for the same person falling, which indicates that the Doppler distribution indicates a state of the person].

Claim 3: Liu teaches the processor circuit performs learning of the state of the target and classifies the state of the target with reference to a result of the learning [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 as well as p. 224, col. 1, par. 1 and fig. 3a describe how the Doppler radar sensors detect and classify human movement for discerning whether a fall is occurring or has occurred].

Claim 4: Liu teaches the state of the target is a drowning state of the target or a fallen state of the target [p. 224, col. 1, par. 1 and fig. 3a teach determining a fallen state of a person].

Claim 5: Liu teaches the predetermined conditions are conditions in which after the target has assumed a state of being located in a bathroom and sitting or lying, a position in vertical direction of the center of gravity of the point group data is kept down for a first period of time [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 as well as p. 224, col. 1, par. 1 and fig. 3a describe movement of a person in various positions, one of which includes a person falling wherein the body (and center of mass) continuously lowers toward a floor surface during a period of time].

Claim 6: Liu teaches the predetermined conditions are conditions in which a position in vertical direction of the center of gravity of the point group data changes within a second period of time from a state in which the target is standing or sitting and, for a third period of time, the target does not shift to a state of standing or a state of sitting [p. 223, col. 1, par. 2 and p. 223, col. 2, par. 1 as well as p. 224, col. 1, par. 1 and fig. 3a describe movement of a person in various positions, one of which includes the ability of the system to discern a person who is standing or sitting from a person who is falling – all of which occur during different periods of time as a person does or does not move.].

Claim 7: Liu teaches a radar device that sends out the radar waves from above the target [p. 223, col. 1, last paragraph and also p. 223, col. 2, par. 1 describe testing fall determination with the Doppler radar device mounted on a ceiling]. 

Claim 8: Liu teaches in a case the processor circuit has determined that an abnormal state is present, indicates the abnormal state [since this limitation is presented in the alternative, such as only being required in a certain case, the limitations of this claim need not be found in the prior art to satisfy the metes and bounds of the claimed invention. However, Liu teaches this limitation at at least p. 225, V. Conclusion, wherein falls and non-falls are classified, the abnormal state of the claim corresponding to a fall].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Automatic Fall Detection Based on Doppler Radar Motion Signature” in view of Tharanidevi (“Moving Object Tracking Distance and Velocity Determination based on Background Subtraction Algorithm”).
Claim 2: Liu explicitly lacks, but Tharanidevi teaches deducting an influence of a static reflection object measured in advance from the reflected waves [p. 62, 3.1 Background Subtraction Algorithm describes subtracting background (static) features from a scene with a moving target to be tracked].
It would be obvious to modify the teaching of Liu to include the background subtraction methodology of Tharanidevi for the purpose of highlighting and tracking a targeted moving object within a scene having undesired or interfering background objects.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645